Motion Granted and Order Filed November 10, 2015




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-15-00581-CR
                              NO. 14-15-00582-CR
                              NO. 14-15-00583-CR
                                   ____________

                      LUIS EDUARDO LARA, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                   On Appeal from the 405th District Court
                          Galveston County, Texas
           Trial Court Cause Nos. 14CR2148, 14CR2149, 14CR2150

                                     ORDER

      Appellant has filed a motion in which he requests that we order the court
reporter to supplement the reporter’s record with the exhibits admitted at trial. The
motion is GRANTED. Accordingly, we order Carol Castillo, the deputy official
court reporter, to file a supplemental reporter’s record containing all exhibits
admitted at trial on or before December 7, 2015.
      Appellant’s brief is due 30 days after the supplemental reporter’s record is
filed. See Tex. R. Civ. P. 38.6(a)(2).

                                   PER CURIAM